Case 2:18-cv-13321-AJT-MKM ECF No. 1 filed 10/24/18      PageID.1   Page 1 of 14



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ANDREW LIPIAN, an individual,

      Plaintiff,

vs.                                               Case No: 18-cv
                                                  Hon.
UNIVERSITY OF MICHIGAN,
and DAVID DANIELS, employee
of the University of Michigan, sued
in his personal and official capacity,
jointly and severally,

      Defendants.
___________________________________________________________________
DEBORAH GORDON LAW
Deborah L. Gordon (P27058)
Elizabeth A. Marzotto Taylor (P82061)
Andrea M. Mannino (P78856)
Attorneys for Plaintiff
33 Bloomfield Hills Parkway, Suite 220
Bloomfield Hills, Michigan 48304
(248) 258-2500/FAX (248) 258-7881
dgordon@deborahgordonlaw.com
emarzottotaylor@deborahgordonlaw.com

___________________________________________________________________

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Andrew Lipian, by his attorneys Deborah Gordon Law complains

against Defendants as follows:

                             Jurisdiction and Parties

      1.     This is an action for hostile environment and quid pro quo sexual
Case 2:18-cv-13321-AJT-MKM ECF No. 1 filed 10/24/18        PageID.2   Page 2 of 14



harassment in violation of Title IX of the Education Amendments of 1972, as

amended, 20 USC '1681, et seq., 34 C.F.R. '106.31 et seq. and the Elliott-Larsen

Civil Rights Act, MCL 37.21010 et seq.

      2.      Plaintiff Andrew Lipian (hereafter “Plaintiff”) was at all times

material a student at the University of Michigan in Ann Arbor, located within the

Eastern District of Michigan.

      3.      Defendant University of Michigan (hereafter “University”) is a state

university that maintains its principal place of business and conducts business in

the Eastern District of Michigan.

      4.      Defendant David Daniels (hereinafter “Daniels”), age 52, was at all

times material hereto a Professor at the University of Michigan.

        5.    The events underlying this Complaint occurred in the Eastern District

of Michigan.

        6.    This Court has federal subject matter jurisdiction pursuant to 28 USC

'1331 and 28 USC '1343.

                                Background Facts

      7.      In late 2015 Plaintiff applied to the University’s “School of Music,

Theatre & Dance” (hereafter “SMTD”) to obtain a master’s degree from its Voice

Department.

                                         2
Case 2:18-cv-13321-AJT-MKM ECF No. 1 filed 10/24/18        PageID.3   Page 3 of 14



      8.     Plaintiff began classes at the SMTD in Fall, 2016.

      9.     Defendant Daniels joined the SMTD faculty in the Fall, 2015 as a

Professor.   Daniels had no teaching or academic experience; he had been a

professional opera singer and recording artist for two decades. He was brought

onboard to elevate the prestige of the SMTD Voice Department and to increase

enrollment at the University.

      10.    The University faculty website page promotes the idea that Daniels is

a major star, stating, in part, that he “has appeared with the world’s major opera

companies and on its main concert and recital stages. He made history as the first

countertenor to give a solo recital in the main auditorium of Carnegie Hall. The

Chicago Tribune has called Daniels ‘today’s gold standard among countertenors.’

Gramophone magazine acknowledged his contribution to recorded excellence as

well as his expansion of the repertoire for his voice type by naming him one of the

‘Top Ten Trailblazers’ in classical music today. . . . Highly sought after for the

works of Handel, Monteverdi, Gluck, Mozart, and Britten, Daniels has been

featured on the great operatic stages of the world to overwhelming critical acclaim.

Highlights of recent seasons include multiple appearances at the Metropolitan

Opera as the title role of Giulio Cesare in David McVicar’s inventive production,

Prospero in the Baroque pastiche The Enchanted Island, and in the title role of

                                         3
Case 2:18-cv-13321-AJT-MKM ECF No. 1 filed 10/24/18         PageID.4    Page 4 of 14



Gluck’s Orfeo ed Euridice in a new production marking Mark Morris’s debut at the

Met as a stage director and conducted by music director James Levine.

Appearances at the Lyric Opera of Chicago include the title role in Handel’s

Rinaldo, Oberon in Britten’s A Midsummer Night’s Dream, and Lichas in Peter

Sellars’s new production of Handel’s Hercules. Additional appearances include

Arsamenes in Handel’s Xerxes and Bertarido in Handel’s Rodelinda with the San

Francisco Opera. At Santa Fe Opera his role debut as Roberto in Vivaldi’s

Griselda, the work’s first major U.S. production by Peter Sellars, drew rave

reviews. http://smtd.umich.edu/about/faculty-profiles/david-daniels/

      11.    In particular, Plaintiff sought a career as a countertenor (also referred

to as contra tenor), a unique type of classical male singing voice whose vocal range

is equivalent to that of the female contralto or mezzo-soprano voice types.

      12.    Defendant Daniels had established an extremely successful career as a

countertenor prior to joining the faculty of the University, as set forth in part

above, and had multiple high level connections in the performing and recording

industries and in the international opera community. Daniels made a point of

ensuring that Plaintiff knew this.

      13.    Daniels promoted the idea that he was responsible for placing students

in roles and on stage and that he would do the same for Plaintiff.

                                          4
Case 2:18-cv-13321-AJT-MKM ECF No. 1 filed 10/24/18         PageID.5    Page 5 of 14



      14.     Beginning in Fall, 2016, Plaintiff was one of Daniels’s students at the

University.    In addition to attending his class, Daniels was Plaintiff’s Voice

Professor, attending private sessions with him once a week.

      15.     Based upon Daniels’s continual promises of career assistance and his

friendly overtures and encouragement, Plaintiff viewed Daniels as a professional

mentor as well as his Professor. Daniels organized auditions for Plaintiff with top

level conductors and agents visiting the University and promised to connect him

with his own manager and additional professional opportunities.

      16.     Daniels is openly gay.

      17.     Plaintiff is heterosexual and married.

      18.     Daniels attempted to engage and encourage Plaintiff in Daniels’ own

sexual preferences and proclivities.

      19.     Daniels told Plaintiff on many occasions that he was “really hot.”

      20.     In spite of being a University Professor, Daniels thought nothing of

continually discussing sexual topics and activities with Plaintiff and other students

with the expectation that his conduct would be accepted.

      21.     It was well known by faculty and administration at the SMTD that

Daniels was extremely open about and forward with his sexual thoughts and

feelings, including sharing sexual images and banter with them.              But no

                                           5
Case 2:18-cv-13321-AJT-MKM ECF No. 1 filed 10/24/18       PageID.6    Page 6 of 14



administrator took any action to ensure that Daniels was not sexually harassing

students.

      22.   Daniels apparently had little or no understanding of or training in the

University’s Standard Practice Guide (SPG) on sexual harassment of students by

faculty.

      23.   The SPG states that:

            Unwanted sexual statements – sexual or “dirty” jokes,
            comments on physical attributes, spreading rumors about or
            rating others as to sexual activity or performance, talking about
            one’s sexual activity in front of others, and displaying or
            distributing sexually explicit drawings, pictures and/or written
            material. Unwanted sexual statements can be made in person, in
            writing, electronically (email, messaging, blogs, web pages,
            etc.), and otherwise.

            Unwanted personal attention – letters, telephone calls, visits,
            pressure for sexual favors, pressure for unnecessary personal
            interaction, pressure for dates where a sexual/romantic intent
            appears evident but remains unwanted, and stalking.

            Unwanted physical or sexual advances – touching, hugging,
            kissing, fondling, touching oneself sexually for others to view,
            sexual assault, intercourse, or other sexual activity.

      24.   The SPG further states:

            Sexual harassment most often occurs when a person has actual
            or apparent power or authority over another; however, it may
            also occur between individuals of equal status or rank within
            the University.

      25.   The University failed to ensure that this Policy was followed by
                                        6
Case 2:18-cv-13321-AJT-MKM ECF No. 1 filed 10/24/18         PageID.7     Page 7 of 14



Daniels.

      26.    On March 24, 2017, Daniels invited Plaintiff to his apartment to

watch “Ru Paul’s Drag Race” because he was “lonely” and wanted to discuss

Plaintiff’s “career.”

      27.    Plaintiff was served several drinks of bourbon. When he said he was

tired and needed sleep for a performance the next day, Daniels handed him what he

said was a Tylenol PM but was actually the sleep medication Ambien. Daniels then

removed Plaintiff’s clothes, forced himself upon Plaintiff and groped and touched

his genitals and face.

      28.    Shortly thereafter, Daniels told Plaintiff that he would likely be

receiving a full fellowship for the two years of his master’s program.

      29.    Daniels was aware that Plaintiff sought to succeed professionally as a

countertenor and offered his assistance in “opening doors” for him and providing

him with counsel, advice and assistance. Daniels convinced Plaintiff that he was

the key to Plaintiff having a professional career.

      30.    In September 2017 the SMTD “Recruitment Coordinator” told

Daniels he should watch out for one of his students [not Plaintiff] who was

complaining openly that Daniels was “sexual” during his voice lessons.

      31.    Daniels sent Plaintiff multiple text messages, including

                                          7
Case 2:18-cv-13321-AJT-MKM ECF No. 1 filed 10/24/18            PageID.8   Page 8 of 14



            - requests for pictures of Plaintiff’s genitals

            - reiterating that he would “open doors” for Plaintiff professionally

            - requests for a video of Plaintiff masturbating

            - graphic pictures of a woman’s vagina

            - graphic pictures and videos of men’s genitals and masturbation

            - a video of Daniels masturbating

            - graphic sexual references and images

            - a reference to “our bourbon and ambien night.”

      32. In spite of the multiple requests, Plaintiff never shared any sexual

photos or videos of himself or sexual images of any kind with Daniels. He

attempted to keep Daniels at bay, and to not offend or anger him while continuing

his education.

      33.    In May, 2018 Daniels told Plaintiff that someone had sent an

anonymous letter to the SMTD stating that Daniels had “come on” sexually to two

SMTD students He later advised Plaintiff that a University administrator told him

the letter was inconsequential and probably false.

      34.    In August, 2018, Daniels was publicly accused by a Rice University

graduate student and opera singer of drugging and sexually assaulting him after a

Houston Grand Opera performance in 2010.

                                            8
Case 2:18-cv-13321-AJT-MKM ECF No. 1 filed 10/24/18         PageID.9    Page 9 of 14



      35.       Shortly after the allegation described above, Daniels was publicly

accused by a 19-year-old male, believed to be a University student, of asking for a

sex act in exchange for money via the gay dating app known as Grindr. Upon

information and belief, The University of Michigan Police Department turned the

matter over to the Pittsfield Township Police Department.

      36. Both of the accusations were covered in the national media.

      37.       In August, 2018 a faculty member became aware of the sexual assault

Plaintiff had been subjected to in 2017 and as a mandatory reporter, reported it to

the University Office of Institutional Equity (OIE), part of the University’s Title IX

office, which is responsible for an internal investigation of sexually harassing

behavior by University faculty.

      38.       Plaintiff has not been contacted by the OIE and is unaware of any

investigation by it.

      39. As of August, 2018, the University listed Daniels’ status on his faculty

web page as “(on leave Fall 2018)”. Daniels continues to draw University pay

and benefits.

      40.    The University has never instituted a Title IX investigation into

Daniels’ behavior, in spite of all the available information and complaints that

were brought to its attention.

                                          9
Case 2:18-cv-13321-AJT-MKM ECF No. 1 filed 10/24/18         PageID.10      Page 10 of 14



                                         COUNT I
                                    Sexual Harassment in
                                     Violation of Title IX
                             (as against Defendant University)

       41.   Plaintiff repeats and realleges paragraphs 1-40 set forth above with the

same force and effect as though set forth in full herein.

       42.   Defendant University of Michigan is a recipient of federal funds and

is subject to Title IX of the Education Amendments of 1972, as amended, 20 USC

'1681, et seq., 34 C.F.R. '106.31.

      43.    As such, Defendant is prohibited from engaging in sex discrimination,

including sexual harassment of a student by a Professor under Title IX. 20 USC

'1691(a).

      44.    Plaintiff was subjected to a hostile environment sex harassment based

on his gender by his Professor, David Daniels, in violation of Title IX.

      45.    The sexual harassment included subjecting Plaintiff to a hostile

environment as described above.

      46.    The actions described above directed at Plaintiff by Daniels were at

all times unwelcome.

      47.    The University was deliberately indifferent to the actions of Daniels.

Defendant University knew, or should have known, of Daniels predilection to seek

sex from students, and/or create a hostile environment based on sex.
                                          10
Case 2:18-cv-13321-AJT-MKM ECF No. 1 filed 10/24/18         PageID.11    Page 11 of 14



      48.    Moreover, Defendant knew that Daniels was a renowned singer and

that he had particular power to intimidate, entice, coerce and/or manipulate

students. In fact, the University ignored warnings about his behavior precisely

because he was valuable to it as “today’s gold standard among countertenors,” as

described on its website.

      49.    The University failed to train Daniels and to ensure that he follow its

Policy prohibiting sexual harassment.

      50.    As a direct and proximate result of Defendants unlawful actions,

Plaintiff has suffered irreparable harm, injury, and damages, including but not

limited to, time and resources, career opportunities and earning capacity, mental

and   emotional    distress,   anxiety   and   mental    anguish,    humiliation   and

embarrassment; and loss of personal and professional reputation.

                                   COUNT II
                       Sex discrimination in violation of
                  The Michigan Elliott-Larsen Civil Rights Act
                     (as against the University and Daniels)

      51.    Plaintiff repeats and realleges Paragraphs 1 through 50 set forth above

with the same force and effect as though set forth in full herein.

      52.    Defendant University is an “educational institution” covered by MCL

37.2401 and Daniels was an “agent” of that educational institution.

      53.    Pursuant to MCL 37.2102, the University and its agents were

                                          11
Case 2:18-cv-13321-AJT-MKM ECF No. 1 filed 10/24/18          PageID.12    Page 12 of 14



prohibited from engaging in sex discrimination, which includes sexual harassment.

Sexual harassment means unwelcome sexual advances, requests for sexual favors,

and other verbal or physical conduct or communication of a sexual nature where

submission to the conduct or communication is made a term or condition either

explicitly or implicitly to obtain education or the conduct or communication has

the purpose or effect of substantially interfering with an individual's education, or

creating an intimidating, hostile, or offensive educational environment.

      54.    As described aforesaid, Plaintiff was sexually harassed in violation of

the law.

      55.    The action and inactions of Defendants resulted in discriminating

against Plaintiff in the full utilization of or benefit from an educational institution

or the services, activities, or programs provided by the educational institution.

      56.    Defendants’ actions as described above were in deliberate disregard of

and with reckless indifference to the rights and sensibilities of Plaintiff.

      57.    As a direct and proximate result of Defendants unlawful actions,

Plaintiff has suffered irreparable harm, injury, and damages, including but not

mental and emotional distress, anxiety and mental anguish, humiliation and

embarrassment; and loss of personal and professional reputation and opportunities.




                                           12
Case 2:18-cv-13321-AJT-MKM ECF No. 1 filed 10/24/18      PageID.13    Page 13 of 14



                                Relief Requested

      Plaintiff demands judgment against Defendants as follows:

      A.    Legal Relief:

            1.    Compensatory damages in whatever amount he is found to be
                  entitled;

            2.    Exemplary damages in whatever amount she is found to be en-
                  titled;

            3.    An award of interest, costs, reasonable attorney fees, and expert
                  witness fees.

      B.    Equitable Relief:

            1.    An injunction out of this Court prohibiting any further acts of
                  wrongdoing against Plaintiff;

            2.    An award of interest, costs and reasonable attorney fees; and,

            3.    Whatever other equitable relief appears appropriate at the time of
                  final judgment.



   Dated: October 24, 2018               DEBORAH GORDON LAW
                                         /s/Deborah L. Gordon (P27058)
                                         Elizabeth A. Marzotto Taylor (P82061)
                                         Attorneys for Plaintiff
                                         33 Bloomfield Hills Parkway, Suite 220
                                         Bloomfield Hills, Michigan 48304
                                         (248) 258-2500
                                         dgordon@deborahgordonlaw.com
                                         emarzottotaylor@deborahgordonlaw.com



                                       13
Case 2:18-cv-13321-AJT-MKM ECF No. 1 filed 10/24/18           PageID.14    Page 14 of 14



                                  JURY DEMAND

      Plaintiff Andrew Lipian, by and through his attorneys Deborah Gordon Law,

demands a trial by jury of all the issues in this cause that are so triable.


Dated: October 24, 2018                     DEBORAH GORDON LAW
                                            /s/Deborah L. Gordon (P27058)
                                            Elizabeth A. Marzotto Taylor (P82061)
                                            Attorneys for Plaintiff
                                            33 Bloomfield Hills Parkway, Suite 220
                                            Bloomfield Hills, Michigan 48304
                                            (248) 258-2500
                                            dgordon@deborahgordonlaw.com
                                            emarzottotaylor@deborahgordonlaw.com




                                           14
